— Judgment unanimously affirmed. Memorandum: We reject defendant’s contention that the tactical decisions of trial counsel denied him effective assistance of counsel (see, People v Rivera, 71 NY2d 705, 708-709; People v Benn, 68 NY2d 941, 942; see also, People v Satterfield, 66 NY2d 796, 798-799; People v Baldi, 54 NY2d 137, 146-147).
We have examined defendant’s remaining contention and find it to be without merit. (Appeal from Judgment of Supreme Court, Erie County, Kasler, J. — Rape, 1st Degree.) Present — Callahan, A. P. J., Denman, Pine, Balio and Law-ton, JJ.